i          i        i                                                               i   i     i




                                MEMORANDUM OPINION

                                        No. 04-05-00555-CR

                                        Marie Isabel CANO,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 218th Judicial District Court, Wilson County, Texas
                                 Trial Court No. 04-03-00034-CRW
                             Honorable Donna S. Rayes, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice


Delivered and Filed: December 17, 2008

DISMISSED

           On November 24, 2008, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                           PER CURIAM



DO NOT PUBLISH